Exhibit 10.92

 

BEARINGPOINT, INC.

RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated July 1, 2005 (the
“Grant Date”), evidences an award of restricted stock units made by
BearingPoint, Inc., a Delaware corporation (the “Company”), to Judy Ethell (the
“Executive”), each of which represents the right to receive on settlement cash
or one (1) share of common stock, $0.01 par value of the Company (the “Common
Stock”).

 

WHEREAS, the Executive will be the Executive Vice President – Finance and Chief
Accounting Officer of the Company, and her services will be of vital importance
to the business success of the Company; and

 

WHEREAS, the Company has determined that it is in the best interests of the
Company and its stockholders to grant the Executive the restricted stock units,
as provided in this Agreement, as a material inducement for the Executive to
join the Company and to contribute to its business success.

 

NOW, THEREFORE, the Company makes an award of restricted stock units to the
Executive, subject to the following terms and conditions:

 

1. Grant of Restricted Stock Units.

 

a. On July 1, 2005 (the “Grant Date”), the Executive shall acquire, subject to
the provisions of this Agreement, 292,000 restricted stock units (the
“Restricted Stock Units”), subject to adjustment as provided in Section 8. Each
Restricted Stock Unit consists of a bookkeeping entry representing the right to
receive on a date determined in accordance with this Agreement either (i) one
share of Common Stock or (ii) cash equal to the Fair Market Value of one share
of Common Stock.

 

b. The Executive is not required to make any monetary payment (other than
applicable tax withholding, if any, and payment of the par value of the Common
Stock, if required by law) as a condition to receiving cash or shares of Common
Stock issued upon settlement of the Restricted Stock Units. The consideration
for the Restricted Stock Units shall be future services to be rendered to the
Company or for its benefit.

 

2. Vesting of Restricted Stock Units.

 

a. Except as provided in Sections 2(b), 4 and 7(a), the Restricted Stock Units
shall become 100% vested and nonforfeitable (i) on each date (the “Vesting
Date”) set forth below, provided the Executive remains continuously employed
through the Vesting Date:

 

Vesting Date

--------------------------------------------------------------------------------

  

Number of Restricted Stock Units

--------------------------------------------------------------------------------

January 1, 2006

   175,200

July 1, 2006

   29,200

July 1, 2007

   29,200

July 1, 2008

   29,200

July 1, 2009

   29,200

 

- 1 -



--------------------------------------------------------------------------------

or (ii) notwithstanding clause (i), on the death or Disability of the Executive.
“Disability” shall mean the inability of the Executive to perform substantially
her duties and responsibilities for a continuous period of at least six months,
as determined solely by the Compensation Committee of the Board of Directors of
the Company (the “Committee”).

 

b. Notwithstanding the provisions of Section 2(a), vesting of the Restricted
Stock Units that is scheduled to occur on July 1 in each of the years 2006 -
2009 shall be subject to the achievement of the following goals:

 

i. all of the Company’s SEC filings (beginning with the Company’s 2005 Form
10-K) being filed on a timely basis as of such Vesting Date or the Executive
having exerted her reasonable best efforts to have the Company’s SEC filings
materially complete as of such date, and

 

ii. the Executive having exerted her reasonable best efforts to move the Company
forward on a path to becoming a “world class financial organization.” For these
purposes, a “world class financial organization” shall mean an organization that
satisifies the criteria mutually established by the Executive and the Chief
Executive Officer of the Company.

 

3. Termination of Employment. In the event that the Executive’s employment
terminates for any reason or no reason, with or without “Cause”, the Executive
shall forfeit and the Company shall automatically reacquire all Restricted Stock
Units which are not, as of time of such termination, vested, and the Executive
shall not be entitled to any payment or other consideration therefore, provided,
however, that on the termination of the Executive’s employment by the Company
without Cause or by the Executive for Good Reason, the portion of the Restricted
Stock Units that is scheduled to vest on the next anniversary of the Grant Date
shall vest on the date of the Executive’s termination. “Good Reason” shall have
the meaning set forth in the employment letter entered into by the Executive and
the Company as of June 22, 2005 (the “Employment Letter”).

 

4. Termination of Restricted Stock Units and Forfeiture of Restricted Stock
Units Gain.

 

a. If the Executive:

 

i. breaches any covenant concerning confidentiality or intellectual property or
concerning noncompetition or nonsolicitation of clients, prospective clients or
personnel of the Company and its Affiliates to which the Executive is or may
become a party in the future;

 

- 2 -



--------------------------------------------------------------------------------

ii. fails (A) to complete on a timely basis all current and future training
relating to the Company’s policies and procedures, including financial reporting
and timekeeping training, (B) to consistently follow all Company policies and
procedures and to confirm that the employees the Executive supervises are
following such Company policies and procedures, (C) to meet such cash collection
goals, if any, as are established for the Executive by the Company from time to
time or (D) to participate in the Company’s variable compensation program; or

 

iii. is terminated for “Cause;”

 

then, in addition to and without in any way limiting any remedies under any of
the covenants described above in this Section 4(a) or otherwise:

 

(A) any unvested Restricted Stock Units and any vested Restricted Stock Units
that have not settled as provided in Section 5(a) shall be forfeited
automatically on the date the Executive commits such breach as is specified in
clause (i), fails to act as specified in clause (ii) or is terminated for
“Cause;” and

 

(B) in the event of a breach described in Section 4(a)(i), the Executive shall
pay the Company, within five business days of receipt by the Executive of a
written demand therefor, an amount in cash equal to the aggregate of (i) cash
received in settlement of Restricted Stock Units and (ii) the amount determined
by multiplying the number of shares of Common Stock issued in settlement of
Restricted Stock Units prior to the date the Executive breaches such covenant
(without reduction for any shares of Common Stock delivered by the Executive or
withheld by the Company pursuant to Section 6(c)) by the Fair Market Value of a
share of Common Stock on the date the shares of Common Stock were issued to the
Executive; and

 

(C) in the event of a breach described in Section 4(a)(ii) or if the Executive
is terminated for Cause other than for a breach referenced in Section 4(a)(i),
the Executive shall pay the Company, within five business days of receipt by the
Executive of a written demand therefor, an amount in cash equal to 50% of the
aggregate of (i) cash received in settlement of Restricted Stock Units and
(ii) the amount determined by multiplying the number of shares of Common Stock
issued in settlement of Restricted Stock Units prior to the date of the breach
described in Section 4(a)(ii) or the date the Executive is terminated for Cause
other than for a breach referenced in Section 4(a)(i) (without reduction for any
shares of Common Stock delivered by the Executive or withheld by the Company
pursuant to Section 6(c)) by the Fair Market Value of a share of Common Stock on
the date the shares of Common Stock were issued to the Executive; and

 

(D) the Executive shall pay any damages in excess of the amounts paid to the
Company under clauses (B) or (C) above.

 

- 3 -



--------------------------------------------------------------------------------

b. The Executive agrees that by executing this Agreement, the Executive
authorizes the Company and its Affiliates to deduct any amount or amounts owed
by the Executive pursuant to Section 4(a) from any amounts payable by the
Company or any Affiliate to the Executive, including, without limitation, any
amount payable to the Executive as salary, wages, vacation pay or bonus. This
right of setoff shall not be an exclusive remedy, and the Company’s or an
Affiliate’s election not to exercise this right of setoff with respect to any
amount payable to the Executive shall not constitute a waiver of this right of
setoff with respect to any other amount payable to the Executive or any other
remedy.

 

c. “Cause” shall mean the occurrence, failure to cause the occurrence or failure
to cure after the occurrence (when a cure is permitted), as the case may be, of
any of the following circumstances after the Executive’s receipt of written
notification from the General Counsel which includes a detailed description of
the claimed circumstance: (i) the Executive’s embezzlement, misappropriation of
corporate funds, or the Executive’s material acts of dishonesty; (ii) the
Executive’s commission or conviction of any felony or of any misdemeanor
involving moral turpitude, or entry of a plea of guilty or nolo contendre to any
felony or misdemeanor involving moral turpitude; (iii) the Executive’s
engagement, without a reasonable belief that her action was in the best
interests of the Company, in any activity that could harm the business or
reputation of the Company in a material manner; (iv) the Executive’s willful
failure to adhere to the Company’s material corporate codes, policies or
procedures that have been communicated to her; (v) the Executive’s material
breach of any provision of the managing director agreement entered into by the
Executive and the Company effective July 1, 2005 (the “Managing Director
Agreement”) or the Employment Letter; or (vi) the Executive’s violation of any
statutory or common law duty or obligation to the Company, including, without
limitation, the duty of loyalty, provided, however, that in the case of
subsections (iii), (iv), (v) and (vi), the Company shall provide the Executive
with the opportunity to cure any Cause event during the 15-day period after her
receipt of written notice describing the Cause event, provided, however, that a
Cause event shall be considered to be cured only if all adverse consequences of
the Cause event have been fully remedied.

 

5. Settlement of the Restricted Stock Units.

 

a. Issuance of Shares of Common Stock or Cash. Subject to the provisions of
Sections 5(c) – (e), the Company shall issue to the Executive (i) cash, (ii) the
number of shares of Common Stock that is equal to the number of vested
Restricted Stock Units after any adjustments under Section 8 or (iii) a
combination of cash or shares of Common Stock, provided, however, that it shall
be in the Company’s sole discretion whether the issuance shall be in the form
specified in clause (i), (ii) or (iii) and provided further that any Restricted
Stock Units that vest as a result of the death or Disability of the Executive
shall be settled in full on the next Vesting Date that occurs after the death or
Disability of the Executive. Notwithstanding the foregoing, the Executive may
defer payment of any vested Restricted Stock Units, provided any such election
to defer and deferral agreement comply in all respects with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and, at the request of
the Executive, the Company shall amend this Agreement to the extent necessary
for the deferral to comply with Code Section 409A. If the Company elects to pay
the Executive in cash, the payment shall equal the Fair Market Value of the
number of shares of Common Stock on the Settlement Date, as

 

- 4 -



--------------------------------------------------------------------------------

defined below, that is equal to the number of vested Restricted Stock Units
after any adjustments under Section 8. For purposes of this Agreement, “Fair
Market Value” shall mean the last sale price of a share of Common Stock as
reported on the New York Common Stock Exchange on the date as of which such
value is being determined or, if there shall be no reported transactions on such
date, on the next preceding date for which a transaction was reported; provided,
however, that if the Common Stock is not traded on the New York Common Stock
Exchange, Fair Market Value may be determined by the Committee by whatever means
or method as the Committee, in the good faith exercise of its discretion, shall
at such time deem appropriate.

 

b. Settlement Schedule. Except for any deferred amounts, and subject to any
restriction on transfer pursuant to Sections 5(c)-(e), the Restricted Stock
Units shall be settled as provided in Section 5(a), and any Common Stock that is
issued at settlement may be sold, in accordance with the following schedule (the
“Settlement Schedule):

 

Settlement of RSUs

and Permissible

Sale Dates

--------------------------------------------------------------------------------

  

Number of RSUs

--------------------------------------------------------------------------------

January 1, 2006

   87,600

July 1, 2006

   43,800

July 1, 2007

   43,800

July 1, 2008

   29,200

July 1, 2009

   29,200

July 1, 2010

   29,200

July 1, 2011

   29,200

 

c. Restrictions on Grant of the Restricted Stock Units and Issuance of Shares.
The grant of the Restricted Stock Units and issuance of shares of Common Stock
upon settlement of the Restricted Stock Units shall be subject to and in
compliance with all applicable requirements of federal, state or foreign law
with respect to such securities. No shares of Common Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Common
Stock may then be listed. The inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance of any shares
subject to the Restricted Stock Units shall relieve the Company of any liability
in respect of the failure to issue such shares as to which such requisite
authority shall not have been obtained. As a condition to the settlement of the
Restricted Stock Units, the Company may require the Executive to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

 

d. Restrictions upon Certain Terminations of Employment. If the Executive
terminates her employment, other than for Good Reason or on account of death or
Disability, then (i) the Company shall not issue to the Executive any additional
shares of

 

- 5 -



--------------------------------------------------------------------------------

Common Stock underlying outstanding vested Restricted Stock Units pursuant to
Section 5(a) of this Agreement until July 1, 2015, at which time any outstanding
vested Restricted Stock Units shall be settled as provided in Section 5(a), and
(ii) the Executive shall not sell, assign, alienate, pledge, attach or otherwise
transfer or encumber any shares of Common Stock previously issued to the
Executive pursuant to Section 5(a) until July 1, 2015.

 

e. Restrictions on Sale of Shares. Until July 1, 2015, the Executive shall not
transfer any shares of Common Stock received upon the settlement of Restricted
Stock Units pursuant to Section 5(a) except (i) in sales, redemptions or other
transactions, underwritten public offerings or share repurchases, in each case
as approved in writing by the Company either specifically or by general policy,
or (ii) to estate and/or tax planning vehicles, family members and charitable
organizations that become bound hereby by express agreement, in each case as
approved in writing by the Company (which approval may be subject to such other
conditions, including the requirement that any transferee become bound by any
other agreement, as the Company may, in its sole discretion, require). The
Company shall use its reasonable efforts to facilitate the sales, redemptions or
other transactions, underwritten public offerings or share repurchases referred
to in clause (i) of the preceding sentence, at the Company’s expense, promptly
after each settlement of the Restricted Stock Units. The Executive agrees that,
in the Company’s sole discretion, and until July 1, 2015, all of his or her
shares of Common Stock shall either (i) bear legends that reflect the
restrictions imposed by this Section 5 or (ii) be held in custody by a custodian
designated by the Company.

 

f. Registration of Shares. Shares issued in settlement of the Restricted Stock
Units shall be registered in the name of the Executive, or, if applicable, in
the names of the heirs of the Executive. Such shares may be issued either in
certificated or book entry form. In either event, the certificate or book entry
account shall bear such restrictive legends or restrictions as the Company, in
its sole discretion, shall require.

 

g. Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Restricted Stock Units.

 

h. Dividend Equivalents. As of each dividend payment date for each cash dividend
on the Common Stock, the Company shall award the Executive additional restricted
stock units, which shall be subject to the same terms and conditions as the
Restricted Stock Units granted pursuant to this Agreement. The number of
additional restricted stock units to be granted shall equal: (i) the product of
(x) the per-share cash dividend payable with respect to each share of Common
Stock on that date, multiplied by (y) the total number of Restricted Stock Units
which have not been paid or forfeited as of the record date for such dividend,
divided by (ii) the Fair Market Value of one share of Common Stock on the
payment date of such dividend. The number of additional Restricted Stock Units
to be granted if the dividend is paid in the form of Common Stock shall be
determined in accordance with Section 8 of this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

6. Withholding Taxes.

 

a. In General. Unless Section 6(b) or 6(c) applies, the Executive shall pay to
the Company, or make provision satisfactory to the Company for payment of, any
federal, state, local or foreign taxes required by law to be withheld with
respect to the issuance of shares of Common Stock in settlement thereof, no
later than the date on which such withholding is required under applicable law.
The Company shall have no obligation to deliver shares of Common Stock until the
tax withholding obligations of the Company have been satisfied by the Executive.

 

b. Payment in Cash. The Company shall withhold from any payment under Section 5
the amount of any federal, state, local or foreign taxes required by law to be
withheld with respect to the settlement of the Restricted Stock Units in cash.

 

c. Payment in Shares. The Executive may satisfy all or any portion of the
Company’s tax withholding obligations by requesting the Company to withhold a
number of whole shares of Common Stock otherwise deliverable to the Executive in
settlement of the Restricted Stock Units having a fair market value, as
determined by the Company as of the date on which the tax withholding
obligations arise, not in excess of the amount of such tax withholding
obligations determined by the applicable minimum statutory withholding rates.
Any adverse consequences to the Executive resulting from the procedure permitted
under this Section 6(c), including, without limitation, tax consequences, shall
be the sole responsibility of the Executive.

 

7. Change in Control.

 

a. In addition to the provisions of the Special Termination Agreement entered
into by the Executive and the Company effective July 1, 2005, in the event of a
Change in Control, as defined in Section 7(b), of the Company, the Restricted
Stock Units shall become 100% vested and nonforfeitable effective as of the date
of the Change in Control. The Restricted Stock Units shall be settled in
accordance with Section 4 on the date of the Change in Control to the extent
that the Restricted Stock Units are neither assumed nor continued in connection
with the Change in Control.

 

b. For purposes of this Agreement, “Change in Control” means:

 

(A) a sale or transfer of all or substantially all of the assets of the Company
on a consolidated basis in any transaction or series of related transactions;

 

(B) any merger, consolidation or reorganization to which the Company is a party,
except for a merger, consolidation or reorganization in which the Company is the
surviving corporation and, after giving effect to such merger, consolidation or
reorganization, the holders of the Company’s outstanding equity (on a fully
diluted basis) immediately prior to the merger, consolidation or reorganization
will own in the aggregate immediately following the merger, consolidation or
reorganization the Company’s

 

- 7 -



--------------------------------------------------------------------------------

outstanding equity (on a fully diluted basis) either (i) having the ordinary
voting power to elect a majority of the members of the Company’s board of
directors to be elected by the holders of Common Stock and any other class which
votes together with the Common Stock as a single class or (ii) representing at
least 50% of the equity value of the Company as reasonably determined by the
Committee;

 

(C) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided, however, that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
holders of the Company’s equity, was approved by the vote of at least a majority
of the directors then comprising the Incumbent Board shall be deemed to have
been a member of the Incumbent Board; and provided further, that no individual
who was initially elected as a director of the Company as a result of an actual
or threatened solicitation by any individual, entity or group (a “Person”) other
than the Board, including any “person” within the meaning of Section 13(d) of
the Exchange Act , for the purpose of opposing a solicitation by any other
Person with respect to the election or removal of directors, or any other actual
or threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall be deemed to have been a member of the Incumbent
Board; or

 

(D) any Person acquires beneficial ownership of 30% or more of the outstanding
equity of the Company generally entitled to vote on the election of directors.

 

8. Adjustments for Changes in Capital Structure. In the event of any Common
Stock split, reverse Common Stock split, Common Stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities subject to the Restricted Stock
Units shall be appropriately adjusted by the Committee. If any adjustment would
result in a fractional share being subject to the Restricted Stock Units, the
Company shall pay the Executive, in connection with the first vesting of the
Restricted Stock Units occurring after such adjustment, an amount in cash
determined by multiplying (i) the fraction of such share (rounded to the nearest
hundredth) by (ii) the Fair Market Value on the vesting date. The decision of
the Committee regarding any such adjustment shall be final, binding and
conclusive.

 

9. Rights as a Shareholder. The Executive shall have no rights as a stockholder
with respect to any shares which may be issued in settlement of the Restricted
Stock Units until the date of the issuance of a certificate for such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such certificate is issued, except as provided in Sections 5(h) and 8.

 

10. No Employment Rights. The Executive understands and acknowledges that,
except as otherwise provided in the Employment Letter or the Managing Director
Agreement, as the case may be, the Executive’s employment is “at will” and is
for no specified term. Nothing in this Agreement shall confer upon the Executive
any right to continue in the employment of the Company or interfere in any way
with any right of the Company to terminate the Executive’s employment at any
time.

 

- 8 -



--------------------------------------------------------------------------------

11. Legends. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement. The Executive shall, at the request of the Company, promptly present
to the Company any and all certificates representing shares acquired pursuant to
this Agreement in the possession of the Executive in order to carry out the
provisions of this Section.

 

12. Nontransferability of Restricted Stock Units. Prior to the issuance of
shares of Common Stock on the Settlement Date, neither this Agreement nor any of
the Restricted Stock Units subject to this Agreement shall be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Executive or the
Executive’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to the Agreement shall be exercisable
during the Executive’s lifetime only by the Executive or the Executive’s
guardian or legal representative.

 

13. Amendment. The Committee may amend this Agreement at any time; provided,
however, that no such amendment may adversely affect the Participant’s rights
under this Agreement without the consent of the Participant, except to the
extent such amendment is reasonably determined by the Committee in its sole
discretion to be necessary to comply with applicable law. No amendment or
addition to this Agreement shall be effective unless in writing.

 

14. Administration of this Agreement. All questions of interpretation concerning
this Agreement shall be determined by the Committee. All determinations by the
Committee shall be final and binding upon all persons having an interest in this
Agreement.

 

15. Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Executive and the Executive’s heirs,
executors, administrators, successors and assigns.

 

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, other than the
conflict of laws principles thereof.

 

17. Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

- 9 -



--------------------------------------------------------------------------------

18. Employment Letter. In the event of a conflict between the provisions of this
Agreement and the provisions of the Employment Letter, the Employment Letter
shall control.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be exercised by its
duly authorized officer effective as of the Grant Date.

 

BEARINGPOINT, INC. Harry L. You Chief Executive Officer

 

- 10 -



--------------------------------------------------------------------------------

Acknowledgement, Acceptance and Agreement:

 

By signing below and returning this Restricted Stock Unit Agreement to David W.
Black, Executive Vice President and General Counsel, BearingPoint, Inc., I
hereby acknowledge receipt of the Agreement, accept the RSUs granted to me, and
agree to be bound by the terms and conditions of the Agreement.

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Signature   Date

 

--------------------------------------------------------------------------------

    Print Name    

 

- 11 -